Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 stated “a side surface of the battery pack in a leftward/rightward direction is exposed outside the straddle vehicle (emphasis added).  The drawings do not show the side surface of the battery is exposed outside the straddle vehicle. It is not enough to simply outline a concept, but the manner in which the invention is embodied must be disclosed in exchange for the patent protection sought.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Miyashiro (USPUB. 2016/0318580 –hereinafter Miyashiro).
Miyashiro discloses all of the structural as claimed a straddle vehicle comprising:
a driving electric motor (51) configured to generate drive power to be transmitted to a drive wheel;
a seat (8) on which a rider sits;
a battery pack (10) disposed under the seat and storing electric power to be supplied to the driving electric motor; and
a vehicle body frame comprising a receiving base (20) supporting the battery pack, the receiving base having five surfaces supporting front, rear, left, right, and bottom surfaces of the battery pack, respectively.
	In re claim 2, Miyashiro discloses a presser member (corresponding structure 22) pressing a top surface of the battery pack.
	In re claim 4, Miyashiro discloses a lower end of the battery pack is located below and forward of an upper end of a rear wheel (figure 1) serving as the drive wheel.
In re claim 7, Miyashiro discloses a rear lower edge of the battery pack is chamfered (figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashiro and further in view of Kawatani et al. (USPUB. 2013/0216885 A1).	
Miyashiro discloses the battery pack comprises an electronic component electrically connected to the battery, a casing (figure 3, element 10) accommodating the battery and the electronic component, and a connector (figure 5, element 25) electrically connected to the battery and the electronic component, the electronic component is disposed adjacent to the battery in a forward/rearward direction, and the connector is mounted on an end portion of the casing in the forward/rearward direction.  Miyashiro does not teach the battery includes battery cells.
Kawatani et al. teaches battery cells are conventionally used in an electric powered vehicle [para 0005] which may be in abundance in supply and thus would reduce the overall cost to produce the electric vehicle. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the battery of Miyashiro to include the battery cells of Kawatani et al., for the reasons set forth above.

Allowable Subject Matter
         Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be 
allowed if rewritten in independent form including all of the limitations of the base claim and any 


         Claim 6 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action. 

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611